DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 8/1/22 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: the specification lacks Section headings, such as “Summary of the Invention”.  
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 21 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thau [Pat. No. 2,158,341] in view of Higgins et al [Pat. No. 6,868,777].
Thau teaches a method for smoking foods (page 2, claim 1) by providing a kiln with a rotatable drum and treatment chamber having a horizontal axis of extension (Figure 2, #78), loading meat into the treatment chamber (page 2, column 2, line 2), rotating the drum (page 2, column 1, lines 60-65), introducing smoke into the chamber (page 2, column 2, line 14-20), regulating the flow of smoke by use of a valve (Figure 1, #49), and the meat naturally being removed from the device prior to consumption.
Thau does not explicitly recite evacuating the smoke from the chamber after a preset time (claim 15), and evacuating including sending air into the chamber (claim 20).
Higgins et al teach a method of smoke generation, recirculation, and exhaust (title) comprising a kiln with a treatment chamber (Figure 1, #16), introducing smoke into the chamber to contact the food (Figure 3, #13-15; column 3, lines 42-48), a control panel including a timer which controls the duration of cooking and terminates cooking (Figure 1, #1, 9; column 2, lines 55-64; column 3, lines 57-66), and evacuating the chamber of smoke by sending air into the chamber (column 4, lines 1-12; Figure 4, #17-18).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed evacuation features into the invention of Thau, in view of Higgins et al, since both are directed to methods of smoking food, since Thau already included a chamber filled with smoke but simply did not explain the procedure for opening the chamber when smoking was completed, since residual smoke in the chamber of Thau would be harmful to the operator when removing the smoked food, since smoking systems commonly included a control panel including a timer which controls the duration of cooking and terminates cooking (Figure 1, #1, 9; column 2, lines 55-64; column 3, lines 57-66) and evacuating the chamber of smoke by sending air into the chamber (column 4, lines 1-12; Figure 4, #17-18) as shown by Higgins et al, and since an effective smoke evacuation means would have protected the health of the operator of Thau, in view of Higgins et al.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thau, in view of Higgins et al, as applied above, and further in view of Higashimoto [Pat. No. 5,967,027].
Thau and Higgins et al teach the above mentioned concepts. Thau does not explicitly recite creating a vacuum (claim 16). Higashimoto teaches a food smoking system comprising a smoking chamber for food (Figure 1, #2), a smoke generator (Figure 1, #8), a vacuum pump (Figure 2, #12), a control device (Figure 2, #16), and the control device programmed to make the chamber vacuous to remove air from the meat before smoking the food (column 4, lines 24-39). It would have been obvious to one of ordinary skill in the art to incorporate the claimed vacuum into the invention of Thau, in view of Higgins et al and Higashimoto, since all are directed to methods of smoking foods, since Thau already included a sealed chamber, since smoking systems commonly included a control device programmed to make the chamber vacuous to remove air from the meat before smoking the food (column 4, lines 24-39) as shown by Higashimoto, and since the use of vacuum conditions also provided a shortened smoking time (column 7, line 51-55) as shown by Higasimoto.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thau, in view of Higgins et al, as applied above, and further in view of Bartelick et al [Pat. No. 7,755,005].
Thau and Higgins et al teach the above mentioned concepts. Thau does not explicitly recite damping the smoke with a steam injection device (claim 19). Bartelick et al teach a food smoking system comprising a treatment chamber (Figure 2, #34), introducing smoke into the chamber (Figure 2, #62), and damping the smoke with a steam injection device (Figure 4, #92; column 13, lines 3-18). It would have been obvious to one of ordinary skill in the art to incorporate the claimed steam injection into the invention of Thau, in view of Bartelick et al, since both are directed to smoking systems, since Thau already included a gas burner for heating the food (Figure 2, #34), since food smoking systems commonly included damping the smoke with a steam injection device (Figure 4, #92; column 13, lines 3-18) as shown by Bartelick et al, since Thau already disclosed the use of steam (page 2, column 2, line 15), and since the use of steam injection would have prevented the meat of Thau from becoming excessively dry during smoking.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thau, in view of Higgins et al, as applied above, and further in view of EP 1082905A1.
Thau and Higgins et al teach the above mentioned concepts. Thau does not explicitly recite changing the axis during evacuation (claim 21-22). EP 1082905A1 teaches a meat processing system comprising a rotatable drum (Figure 2, #10), a supporting structure which tilts the drum (Figure 2-4, #20), and tilting the drum to an unloading position (Figure 4). It would have been obvious to one of ordinary skill in the art to incorporate the claimed change of axis into the invention of Thau, in view of Higgins et al and EP 1082905A1, since all are directed to methods of processing food products, since Thau already included a rotatable drum with a gas outlet (Figure 1, #61), since Higgins et al already included an evacuation system located at the top of the chamber (Figure 3, #12, 22-23), since food processing systems commonly included a supporting structure which tilted the drum to provide an angled axis (Figure 2-4, #20), and since tilting the axis of Thau during the evacuation step would have better ensured that the hot smoke was ejected from an elevated exit opening in the drum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792